COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00207-CV


SHELLIE K. SMITH                                                APPELLANT

                                     V.

TARRANT COUNTY, CITY OF                                         APPELLEES
ARLINGTON, KENNEDALE
INDEPENDENT SCHOOL
DISTRICT, TARRANT COUNTY
COLLEGE DISTRICT, AND
TARRANT COUNTY HOSPITAL
DISTRICT


                                  ----------

         FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY
                   TRIAL COURT NO. 352-E30850-13

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Appellees Tarrant County, City of Arlington, Kennedale Independent

School District, Tarrant County College District, and Tarrant County Hospital

     1
      See Tex. R. App. P. 47.4.
District sued pro se Appellant Shellie K. Smith to collect delinquent ad valorem

property taxes. The trial court conducted a trial and signed a final judgment

awarding Appellees $22,118.53. Smith appeals. We will affirm.

      In what we construe as her first issue, Smith argues that the trial court

erred by awarding judgment for Appellees.2 We interpret Smith’s argument to

challenge the legal sufficiency of the evidence to support the judgment.

      We may sustain a legal sufficiency challenge only when (1) the record

discloses a complete absence of evidence of a vital fact; (2) the court is barred

by rules of law or of evidence from giving weight to the only evidence offered to

prove a vital fact; (3) the evidence offered to prove a vital fact is no more than a

mere scintilla; or (4) the evidence establishes conclusively the opposite of a vital

fact. Uniroyal Goodrich Tire Co. v. Martinez, 977 S.W.2d 328, 334 (Tex. 1998),

cert. denied, 526 U.S. 1040 (1999); Robert W. Calvert, “No Evidence” and

“Insufficient Evidence” Points of Error, 38 Tex. L. Rev. 361, 362–63 (1960). In

determining whether there is legally sufficient evidence to support the finding

under review, we must consider evidence favorable to the finding if a reasonable

factfinder could and disregard evidence contrary to the finding unless a

reasonable factfinder could not. Cent. Ready Mix Concrete Co. v. Islas, 228




      2
       This issue encompasses the second, fourth, and fifth issues in Smith’s
Issues Presented and the first, second, third, fourth, and seventh grounds in her
Summary of the Argument.

                                         2
S.W.3d 649, 651 (Tex. 2007); City of Keller v. Wilson, 168 S.W.3d 802, 807, 827

(Tex. 2005).

      The trial court admitted an affidavit at trial that was signed by the Deputy

Tax Assessor Collector and Custodian of the Tax Records for Appellees. The

affidavit showed that Smith owed Appellees back taxes in the amount of

$22,118.53, the same amount that the trial court ultimately awarded Appellees.

Smith confirmed that she owned the property for which the delinquent taxes,

penalties, interest, and costs were owed.

      Smith testified that she had tendered instruments to Appellees in full

payment and satisfaction of the amounts owed against her property—as she

argues on appeal—but she did not offer any of the instruments into evidence.3

Smith’s only exhibit at trial was a copy of a classified advertisement that she had

apparently posted stating that the “instant matter being adjourned res judicata

stare decisis.”

      We hold that the evidence is legally sufficient to support the trial court’s

judgment. We overrule Smith’s first issue.


      3
       The documents are contained in the clerk’s record. One is a “Money
Order” that was handwritten by Smith and payable in the amount of $50,000 but
not issued by any bank or organization. A second is a “Notice of Tender for
Setoff Fiduciary Appointment Authorization and Instruction” that was not signed
by Appellees. A third is a “Request Regarding Statement of Account” that was
not signed by Appellees. A fourth is a “note as a second witness for set-off,
settlement and closure of the accounting,” signed by Smith. Appellees sent
Smith several notices that they were returning her “payment[s]” because the form
was not acceptable.

                                        3
      In what we construe as her second issue, Smith argues that the trial court

erred by not considering her motion to dismiss and her motion for order to show

cause why Appellees’ case should not be dismissed.4             Smith brought both

motions to the attention of the trial court. At the conclusion of the trial, the court

stated that it would “review the proposed judgment and the evidence that was

admitted, and I’ll make a ruling.” Soon thereafter, the trial court signed a final

judgment in favor of Appellees. By so ruling, the trial court implicitly denied

Smith’s motions.    See Tex. R. App. P. 33.1(a)(2)(A).         We overrule Smith’s

second issue.

      In what we construe as her third issue, Smith argues that the trial court

erred by denying her motion for new trial. 5       The trial court signed the final

judgment on May 5, 2014. Smith filed her motion for new trial on May 13, 2014,

eight days later. For some reason, the trial court denied Smith’s motion for new

trial as untimely filed. See Tex. R. Civ. P. 329b(a) (requiring motion for new trial

to be filed prior to or within thirty days after the judgment is signed). The error,

however, was harmless—Smith provides no argument explaining how she was

harmed, and at the hearing on her motion for new trial, she merely raised the

same “I already paid” argument that the trial court had previously considered and


      4
         This issue encompasses the first issue in Smith’s Issues Presented and
the fifth and sixth grounds in her Summary of the Argument.
      5
       This issue encompasses the third issue in Smith’s Issues Presented and
the eighth ground in her Summary of the Argument.

                                          4
rejected. See Tex. R. App. P. 44.1(a). Therefore, we overrule Smith’s third

issue.

         In what we construe as her fourth issue, Smith argues that the trial court

denied her procedural due process.6 Smith provides no argument or analysis for

this issue. We therefore overrule it as inadequately briefed. See Tex. R. App. P.

38.1(i) (requiring brief to contain a clear and concise argument for the

contentions made).

         Having overruled all of Smith’s issues, we affirm the trial court’s judgment.



                                                      /s/ Bill Meier

                                                      BILL MEIER
                                                      JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: April 2, 2015




         6
         This issue encompasses the sixth issue in Smith’s Issues Presented.

                                            5